Citation Nr: 0905882	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-27 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


 



INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which, in pertinent part, 
denied the benefit sought on appeal.

In November 2008, the service organization representing the 
Veteran, the North Carolina Department of Administration, a 
Division of Veteran's Affairs, revoked its Power of Attorney 
to continue to represent the Veteran.  As of the date of this 
decision, the Veteran is no longer represented by a VA 
accredited representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board finds that additional 
development by the RO is necessary prior to adjudication of 
this claim.

In the March 2005 rating decision, the RO denied the 
Veteran's claim because it could not verify the stressor 
event that reportedly took place during service.  Since that 
decision, the Veteran has submitted additional evidence 
pertaining to the date and location of his alleged stressor 
event that the RO has not previously considered.  

The additional evidence that the Veteran submitted included 
an excerpt from a January 2007 Board decision pertaining to 
another veteran.  Even though a previous Board decision 
pertaining to another veteran is not legally binding on the 
instant matter, it does contain statements pertaining to the 
Veteran's alleged stressor event, an enemy attack on Qui Nhon 
in November 1967.  The additional evidence may assist in 
substantiating the Veteran's claim.  

This additional evidence, together with the information 
already contained in the Veteran's claims file, provides RO 
with sufficient information to submit a request to the Joint 
Service Records Research Center (JSSRC) to investigate and 
attempt to verify the Veteran's stressor event, and if 
necessary, to provide the Veteran with the appropriate 
notice.  Cobbling together portions from various statements, 
it appears that the Veteran alleges that his unit, the 8th 
Battalion, 26th Artillery, 4th Infantry Division, was 
attacked by the enemy in November 1967, when assigned to the 
HQ Battery Division Artillery, 4th Infantry Division and 
stationed in Qui Nhon.  An attempt should be made to verify 
the occurrence of this attack and the Veteran's presence with 
the named unit at that location.  

Prior to sending out any request for verification or 
supporting evidence, the RO should send the Veteran another 
PTSD questionnaire, and to ask him to fill out the form and 
submit it back to VA.  The RO should specifically request 
that the Veteran provide further detailed information 
pertaining to his service while stationed in Qui Nhon from 
May 1967 to December 1967, such as what unit he was 
physically attached to at the time of the alleged stressor 
event and any information about how the enemy attack(s) on 
his units affected him.  After any relevant information is 
obtained from the Veteran, the RO should submit an inquiry to 
JSRRC to attempt to verify any reported inservice stressor 
events, including the Veteran's report of being present 
during an attack on the Qui Nhon base in November 1967.

If an inservice stressor event cannot be verified, the RO 
should provide a memorandum in the file explaining the 
procedures undertaken in attempt to verify it, as well as any 
records or explanation as to why the attempts were not fully 
successful.  

If, and only if, a stressor event is verified, the RO should 
schedule the Veteran for a VA examination to determine 
whether or not the Veteran has PTSD related to a confirmed 
inservice stressor event. 

Prior to any examination, an attempt should be made to obtain 
any outstanding records of pertinent treatment.  The Board 
notes that the Veteran has been receiving private medical 
treatment for psychiatric disorders from Goldsboro 
Psychiatric Clinic, P.A.  With assistance from the Veteran, 
the RO should ascertain whether there are any outstanding 
records of pertinent private medical treatment available, 
and, if so, attempt to obtain all identified pertinent 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran another 
PTSD questionnaire, and ask him to fill 
out the form and return it to VA.  In 
addition, the RO should ask the Veteran to 
provide additional detailed information 
regarding his alleged stressor incidents.  
The RO should specifically request that 
the Veteran provide information pertaining 
to his service while stationed in Qui Nhon 
from May 1967 to December 1967, and to 
provide any information about how the 
enemy attack(s) on his units affected him. 

The RO should then take appropriate action 
either to verify the alleged stressor 
through JSRRC, or to provide a formal 
finding that further attempts at 
verification are not possible based on the 
information provided by the Veteran.  In 
particular, the RO should ask JSRRC to 
attempt to verify the Veteran's alleged 
stressor of enemy attack(s) while he was 
serving with the 8th Battalion, 26th 
Artillery, 4th Infantry Division, assigned 
to the HQ Battery Division Artillery, 4th 
Infantry Division and stationed at Qui 
Nhon in November 1967.  JSRRC should also 
be asked to provide the histories of the 
Veteran's units during the time he was in 
Vietnam.

2.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

3.  If an examination is to be provided, 
the RO should obtain assistance from the 
Veteran to seek to identify and obtain any 
VA or private records of pertinent medical 
treatment that are not yet on file.  This 
action should include obtaining any 
pertinent medical records pertaining to 
the Veteran's psychiatric treatment at the 
Goldsboro Psychiatric Clinic, P.A.

4.  The RO should then readjudicate the 
claim under review here.  If any such 
action does not resolve a claim, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





___________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

